Title: To James Madison from Philip Pendleton, 1 March 1790
From: Pendleton, Philip
To: Madison, James


Dear Sir,
Berkeley March 1st. 1790.
I am informed that a vacancy has happened in the Supreme Court for the Western Territory, which perhaps may not be yet fill’d. I am strongly press’d by my Freinds in the Western Country to solicit the appointment which I confess wou’d be highly agreeable to me. The vacancy I mean is in consequence of the death of General Parsons. If my pretensions shou’d meet your Approbation—your kind offices with the President will greatly oblige me and in that case you will be so good as to deliver the inclosed Lre. to the President.
The great number of the Citizens of this State who have become adventurers in that Country will certainly warrant an Appointment of one of the Judges at least from Virginia. I am Dr. Sir with great esteem Yr. Obt. Servt.
Phil. Pendleton
I have written to my freind Mr. White—upon the subject and I have no doubt of his freindly Assistance.
